DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Olson (US 20140130113 A1, hereinafter “Olson”)
Wollmerschauser et al. (US 5091707 A, hereinafter “Wollmerschauser”)
Di Chiro teaches et al. (US 20100027599 A1, hereinafter “Chiro”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Olson teaches a system for suppressing radiofrequency noise (Olson [0012], [0036], [0042], figs. 1 4 and 5), comprising:
a modem comprising a coaxial radiofrequency port that is configured to connect to a first ground (Olson [0014], [0030], [0031], where Olson discloses the system comprises modem with coaxial radio frequency port connected to a first ground, such as element 330);
a transformer comprising: a first port (Olson [0014], [0030], [0031]-[0032], [0034] figs 4 and 5, where the modem comprises a transformer with a first port);
a first coil configured to connect to the first port and the first ground (Olson [0031]-[0032] & [0038] fig. 4 where Olson discloses a secondary winding (first coil) connected to the first pair of terminals, wherein a first ground potential at the secondary winding floats to the ground plane via the ground terminal); and a second coil, wherein the first and second coils are configured to transfer electrical energy there between via electromagnetic coupling ((Olson [0031]-(0032] & [0038], fig. 4, where Olson discloses  a primary winding (second coil), wherein a current induced on the primary terminal causes a corresponding current on the secondary winding (transfer electrical energy) via induction (electromagnetic coupling)), and wherein the second coil is configured to connect to a second ground that is isolated from the first ground (Olson [0031]-(0032] & [0038], fig. 4 where Olson discloses the primary winding has a second ground potential that is isolated from the first ground potential, wherein the second ground potential floats to a ground of a device (second ground) connected to a coaxial cable 414 and is isolated from the ground plane); a choke (Olson [0031]-[0032], [0036] & [0038], fig. 4 where Olson discloses a first inductor 428 (choke) configured to filter out high frequency common mode-noise), wherein the choke is configured to attenuate a shield current traveling therethrough via field conversion ((Olson [0031]-[0032], [0036] & [0038], fig. 4 where Olson discloses the first inductor is configured to filter (attenuate) the high frequency common mode noise (shield current) along shields 456 & 458 via inductive filtering (field conversion), and a power cord comprising a neutral wire that is configured to connect to the first ground (Olson [0031]-[0032], [0036] & [0037]-[0038], fig. 4, where Olson discloses a power cable 416 including a ground wire (neutral wire) configured to connect to a power ground terminal of a power port 408, wherein ground potentials floating to the ground terminal float to the ground plane; paragraphs). 
However, Olson fails to disclose wherein the choke is configured to connect to the coaxial radiofrequency port, the first port, and the first ground; wherein the choke comprises a coaxial cable that is wrapped one or more times around a toroid; wherein the power cable is configured to connect to the choke; a capacitor configured to connect to the neutral wire, the 
Wollmerschauser discloses wherein the choke is configured to connect to the coaxial radiofrequency port and the first port (Wollmerschauser col. 5 lines 15-43, fig. 1, where Wollmerschauser teaches coaxial chokes 16, 18 connect to an input connector 24 (coaxial radio frequency port) and an output connector 26 (first port)); and wherein the choke comprises a coaxial cable that is wrapped one or more times around a toroid (the coaxial chokes 16, 18 comprise a coaxial conductor 12 wrapped around a toroid 8; FIG. 1, column 5, lines 1-43). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the choke of Olson to include wherein the choke is configured to connect to the coaxial radiofrequency port and the first port and comprises a coaxial cable that is wrapped one or more times around a toroid, as taught by Wollmerschauser, in order to gain the advantages of increasing efficiency in the transformer by providing the choke between the communication port and the secondary winding to choke signals before being transferred by the transformer so as to reduce noise before the signals enter the transformer. It would have been obvious to further modify the choke to be configured to connect to the first ground, since the modification of the choke of Olson, as taught by Wollmerschauser, moves the choke to be connected between the coaxial radiofrequency port and the first port of Olson, wherein this modification requires the choke of Olson to be connected to the first ground since the first ground potential of the first port and the second ground potential of the second port are isolated, and the first ground floats to the first ground, in order to gain the advantages of reducing noise by maintaining isolation between the first ground and the second ground (Olson [0031]-[0032], [0036] & [0038], fig. 4  
s a power line comprising a neutral line connected to an inductor L2 (choke)); a capacitor configured to connect to the neutral wire, the choke, and the first ground (Chiro [0018], fig. 3 where Chiro discloses a capacitor c1 connected to a neutral wire, an inductor L2, and a ground via a line wire and a resistor RS); wherein the capacitor is configured to prevent power signals from traveling therethrough and to cause noise signals to travel back to the modem (Chiro [0018], [0020], fig. 3 where Chiro a capacitor is configured to prevent noise from devices connected to output power plugs 30 & 35 from entering a PLC network comprising a PLC modem 50). 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the application to modify the system of Olson to include wherein the power cable is configured to connect to the choke; a capacitor configured to connect to the neutral wire, the choke, and the first ground, wherein the capacitor is configured to prevent power signals from traveling therethrough and to cause noise signals to travel back to the modem, as taught by Chiro, in order to gain the advantages of increasing signal quality by preventing power signals from travelling back into the modem.
The combination above fails to teach wherein the coaxial radiofrequency port comprises:
an outer conductor that is configured to connect to the first ground; and
an inner conductor that is configured to connect to a power source of the modem. And it would not have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the invention as claimed. Therefore, claims 1-6, 8-15, 18-20 are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        April 22, 2021